Order entered October 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00544-CR

                        KENDRICK JERON ANDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068569

                                            ORDER
       Before the Court is appellant’s September 30, 2019 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before October 7,

2019. We caution appellant that the failure to file his brief by that date may result in the appeal

being abated for a hearing under rule 38.8(b)(3).


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE